Exhibit 10.2

Distribution Agreement

 

 

 

AGREEMENT, made the 30th day of October 2015, by Hispanica International
Delights of America, Inc. (HISP) a Distribution corporation with offices located
at 3536 Daniel Crescent Baldwin, NY 11510 (“Distributor”), and Just Buns, Inc.
(“Company”) Brands a wholly owned brand of a New York corporation with offices
located in Rockland County, NY.

 

W I T N E S S E T H:

 

WHEREAS, Company is currently owner and manufacturer of the Just Buns (JBI)
brands (the “Products”).

 

WHEREAS, Distributor is engaged in the business of distributing food and
beverage products through various independent operators; and retail locations.

 

WHEREAS, Company is desirous of selling its line of Products, only, to
Distributor and granting Distributor a designated territory for the purpose of
causing the Products to be distributed therein and Distributor is willing to do
so, subject to the terms and conditions hereof;

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

1. Definitions. The terms listed below as used in this Agreement have the
following meanings and, as the context requires, the singular includes the
plural and the masculine gender includes the feminine and gender neutral, and
vice versa:

 

(a) The term “Person” means: any natural person, corporation, division of a
corporation, company, partnership, proprietorship, joint venture, association,
trust, estate, foundation or any other entity, whether or not incorporated, and
any governmental authority, unit or agency.

 

(b) The term “Products” means: (i) the Pastries and other baked products
associated with the Trademarks together with all enhancements and modifications
to, and changes in ingredients of the Pastries or other baked products
irrespective of whether or not the term “new” or “improved” or words of similar
import are added thereto or if Company uses a different product code or name
therefore; and (ii) also includes any new products in any way associated with
any of the Trademarks or offered by company in the territory.

 

(c) The term “Territory” means: the geographical area specified on Schedule A

 

(d) The term “Trademarks” means: those trademarks, trade names, copyrighted
materials, logos, slogans, designs and distinctive bottles, advertising and
packaging which are used, at any time during the term hereof, in connection with
the production, sale or distribution of Products, including, without limitation,
those set forth on Schedule 1(d) and any enhancements, modifications or
derivatives thereof and changes thereto.

 

(e) The term “UCC” means: the New York Uniform Commercial Code.

 

2. Acknowledgement; Recognized Territory. (a) Company hereby acknowledges
Distributor as the exclusive distributor of Products within the Territory
(Schedule A), with the right to re-distribute same to various independent
operators for further distribution within the Territory. Accordingly, the
Company shall (and can) directly or indirectly sell Products to any Person(s)
located within the Territory or authorize or permit any other person to do so
and it is Distributor responsibility to service that Person(s) under terms set
forth by Company.

 

(b) Distributor may market, sell and otherwise distribute Products to any Person
located and taking delivery within the Territory in any reasonable commercial
manner not inconsistent with this Agreement.

 

(c) Company hereby acknowledges that Distributor is currently, and will be in
the future, engaged in the business of marketing, selling and distributing baked
products, for other companies some of which are or may be competitive with, or
constitute substitutes for, Products. The Distributor can not though distribute,
market, or sell likewise flavored products using the same flavored names used by
the Company without Company approval. As such, it is specifically understood and
agreed that such activities shall not be deemed improper or violate any
obligation of Distributor hereunder or under applicable law, including, without
limitation, the UCC. Accordingly, notwithstanding anything to the contrary
contained herein or under applicable law (including, without limitation, the
UCC), Distributor shall only have an obligation to use reasonable commercial
efforts to market, distribute, sell or otherwise promote the sale of Products.

 

Further, Distributor shall be required to devote its time and efforts to
marketing, selling, distributing or promoting the sale of Products. Such time
and efforts must be within reason and not hamper the Distributor’s efforts to
sell, market, and distribute other products in its portfolio.

 

(d) During the term hereof, Company grants to Distributor the right and license
to use the Trademarks within the Territory for purposes of marketing, selling
and otherwise distributing Products within the Territory.

 

Company represents and warrants to Distributor that all Products sold pursuant
hereto will be, and the Trademarks are, free from rightful claims of any Person
arising from patent and/or trademark infringement. Company hereby acknowledges
that it is a merchant regularly dealing inpastries and baked goods. In the event
any reasonable claim arises with regard to Products sold pursuant hereto or any
of the Trademarks concerning patent and/or trademark infringement, a breach of
this representation and warranty shall have occurred and Company shall indemnify
and hold Distributor harmless from and against any loss, cost, claim, action,
damage, liability or expense (including, without limitation, reasonable legal
fees) incurred by Distributor in connection therewith.

 

The provisions of this paragraph 2(d) shall survive the expiration or
termination of this Agreement, as the case may be, for a period of three (3)
years.

 

3. Supply. (a) Company shall supply to Distributor and Distributor shall
purchase exclusively from the Company or third party designation by the Company
all of Distributor’s requirements for baked goods Products to be distributed to
Persons located and taking delivery within the Territory. Distributor shall
specify such requirements pursuant to purchase orders to be submitted by
Distributor to Company from time to time pursuant to paragraph 4(a).

 

Company further acknowledges and agrees that Distributor shall have the right to
reduce its requirements for Products at any time or from time to time for any
bona fide business reason or none at all, even if such reduction in requirements
is not made in good faith or is substantially disproportionate relative to
Distributor’s previous requirements, it being understood that Distributor is not
obligated to use its best efforts to avoid reducing its requirements. By way of
example and not by way of limitation, Distributor shall have the right to reduce
its requirements to avoid losses. If such reduction in purchases occur the
Distributor acknowledges that the Company could find that reason or cause for
termination of this agreement.

 

 

(b) Any provision contained in a sales order, invoice, acceptance document or
other acknowledgment submitted by or on behalf of Company which is inconsistent
with or contains terms in addition to, or in variance of the terms and
conditions contained in this Agreement, shall not be binding on Distributor nor
have any force of effect on or otherwise affect the provisions hereof or the
transactions contemplated hereby.

 

(c) During the term of this Agreement, Company shall use its best efforts to
promptly tender delivery of Products to Distributor pursuant to the provisions
hereof and to use its best efforts to advertise and promote the sale of the
Products in the Territory under the Trademarks.

 

4. Delivery, Risk of Loss and Related Matters. (a) With respect to each purchase
order submitted by Distributor to Company pursuant to paragraph 3(a), Company
shall deliver the Products ordered pursuant thereto within thirty (45) business
days from Distributor’s submission thereof to the Company. Such purchase orders
may be made in writing and mailed via electronic or regular postal mail. For
purposes of this paragraph 4, a purchase order shall be deemed duly submitted by
Distributor to Company, or third party designated by Company, upon communicating
it in writing, and upon transmitting same if the purchase order is made
electronically.

 

Products ordered pursuant to each purchase order shall be tendered by Company in
a single delivery, at the Company’s warehouse located at the address stated
above. The risk of loss shall pass to Distributor once Products are loaded on a
truck furnished by Company and /or Distributor.

 

5. Purchase Price and Payment Terms. (a) Distributor shall pay the Company’s or
a third party designated by Company then applicable wholesale price charged to
Distributors at the time of the submission of Distributor’s purchase order
pursuant to paragraph 4(a).

 

(b) Distributor shall pay each invoice upon receipt of such Products to the
Company, or a percentage in advance that will be necessary to produce the
product or under terms set forth by third party designation of the Company.
Distributor may make such payment with a company check wire transfer, or direct
deposit into Company’s Bank of choice.

 

 

6. Inspection and Returns. (a) Products delivered pursuant hereto are subject to
inspection by Independent Contractor/ Distributor before acceptance. Distributor
shall conduct such inspection at the delivery of products and after Products are
loaded on Distributor’s vehicle. Such inspection shall be binding on the
parties.

 

Company expressly represents and warrants that Products shall conform with all
applicable federal, state and local laws, rules and regulations and have been
approved by all governmental authorities, and further represents and warrants
that Products delivered pursuant hereto will be fit for human consumption,
merchantable, of good average quality, and are free from any and all defects.
Company also represents and warrants that Products sold pursuant hereto will be
free from any security interests, liens or other claims or encumbrances of any
nature whatsoever. These representations and warranties shall survive
inspection, delivery, acceptance or payment by Distributor for Products. Company
shall indemnify and hold Distributor harmless from and against any loss, cost,
claim, action, damage, liability or expense (including, without limitation,
reasonable legal fees and expenses) incurred by Distributor in connection with a
breach of any of the foregoing warranties contained in this paragraph 6(a). The
provisions of this paragraph 6(a) shall survive the termination or expiration of
this Agreement, as the case may be, for a period of three (3) years.

 

(b) All Products not fully up to standard, or not in compliance with the
warranties specified in this Agreement or with any other provisions hereof, or
shipped contrary to instructions, or in excess of the quantity ordered, or
substituted for Products ordered or, if not all of the Products ordered are
delivered, or if a portion of Products are physically damaged or non-conforming,
such non-conformity shall be deemed to substantially impair the value of the
shipment in question and this Agreement so that all or a portion of the Products
actually delivered may, at Distributor’s sole and absolute option, be rejected
by Distributor or Distributor may revoke its acceptance, as the case may be,
whereas Distributor shall have the right to return same to Company or hold same
at Distributor’s warehouse at Company’s expense and risk.

 

7. Term; Renewal. The term of this Agreement shall be for a period of sixty (60)
consecutive calendar months (“Initial Term”), commencing on the date hereof,
unless sooner terminated pursuant to paragraph 8. Upon the expiration of the
Initial Term, the term of this Agreement shall automatically renew for
successive sixty (60) consecutive month periods unless sooner terminated
pursuant to paragraph 8, or one party notifies the other party of its intention
not to renew at least ninety (14) days prior to the expiration of the then
current term.

 

8. Termination. (a) Subject to paragraph 9, Company shall have the right to
terminate this Agreement in accordance with New York State Law Section 55-C and
for any reason or cause with no less than a two week written notice.

 

 

9. Post-termination Obligations. No obligations will be pursuant between both
parties if this agreement is terminated other than the normal due payments on
last purchase.

 

10. Independent Contractor Status and Related Matters. (a) Distributor’s status
hereunder shall at all times be that of an independent contractor. Nothing in
this Agreement is intended, nor shall it be construed, to (i) make Company and
Distributor partners or joint ventures nor grant a right in or to any business
activity or investments of or to the income or proceeds disbursed there from; or
(ii) allow Distributor access to Company’s proprietary information including,
but not limited, to: trade secrets, formulas, sales, financial statements,
vendors’ contacts, customers, or (iii) create a relationship between Company and
Distributor of principal and agent or employer and employee, or (iv), in any
way, circumvent the Company’s relationships with its vendors for the purpose of
producing a private label branded business that directly competes with the
Company’s line of products.

(b) Distributor shall have the sole and exclusive responsibility for maintaining
and operating its vehicles and equipment in compliance with all federal, state
and local laws, rules and regulations. All risks, obligations and
responsibilities associated with the operation and ownership of Distributor’s
vehicles and equipment shall be borne by Distributor. Distributor shall at all
times have the sole and absolute responsibility for any and all damage, theft or
other loss of its vehicles and equipment.

 

(c) Distributor shall be solely and exclusively liable and responsible for: (i)
hiring, supervising, training and instructing its employees and other personnel;
(ii) obtaining and maintaining any requisite licenses and permits for the
operation of its business enterprises; (iii) compensating its employees and
other personnel; and (iv) making all required federal, state and local
withholdings, deductions and insurance (including, but not limited to, workman’s
compensation insurance and unemployment insurance). Company is only concerned
with the results to be accomplished by Distributor in its marketing,
distribution and sale of Products pursuant hereto; the manner and means to be
employed by Distributor in achieving such results are entirely within its own
authority and control. Distributor is free to schedule its own operations and
truck routing.

 

11. Indemnification. Company shall indemnify and hold Distributor harmless from
and against any and all liabilities, losses, costs, damages, claims, actions and
expenses (including, without limitation, reasonable legal fees) incurred by
Distributor arising out of, relating to or resulting from: (i) a breach of any
warranty made by Company hereunder; (ii) the consumption of Products; and (iii)
Company’s breach of failure to perform any term or condition contained herein.
The provisions of this paragraph 12 shall survive the termination or expiration
of this Agreement, as the case may be, for a period of three (3) years.

 

12. Transhipping. The Distributor shall not sell any Products to any Person
outside of the Territory or to any Person Distributor knows will sell Products
to any Person outside of the Territory.

 

13. Additional Products. In the event Company shall desire to sell other baked
or snack products (the “New Products”) within the Territory, Distributor shall
first be offered in writing the exclusive right to distribute the New Products
on substantially the same terms and conditions of this Agreement. Distributor
shall have thirty (30) days from receipt of the notice from Company to notify
Company in writing of its election to distribute the New Products.

 

14. Pricing Structure and Disputed Accounts: In the event that two or more
Independent Contractors/Distributors are engaged in the “direct selling” of the
Company’s products in the same geographic territory to the same accounts- they
must do so with the Company’s authorization and acknowledgement as well as have
a recognized “floor” pricing which must be established and agreed to by the
different parties to prevent the Company’s line being sold “below market”
prices. This only relates to Direct Store Distribution (DSD) transactions. In
the Event that two, or more, Distributors service the same account then it is
the Company’s duty to designate the order of preference among the distributors
to service the account being disputed.

 

15. Miscellaneous Provisions.

 

(a) Notices. All notices permitted, required or provided for by this Agreement
shall be made in writing, and shall be deemed adequately delivered if delivered
by hand or by the mailing of the notice in the U.S. mail, pre-paid certified or
registered mail, return receipt requested, or by a nationally recognized
overnight courier service that regularly maintains records of its pick-ups and
deliveries, to the parties at their respective addresses set forth above or to
any other address designated by a party hereto by written notice of such address
change. Notices delivered personally shall be deemed given and received as of
the date of actual receipt, mailed notices shall be deemed given when mailed and
received two (2) days thereafter. Notices sent by overnight courier service
shall be deemed given when delivered to the courier service and received one (1)
day later.

 

(b) Modification or Amendment. This Agreement may not be modified or amended
except by an instrument in writing signed by the party or parties against whom
enforcement is sought.

 

(c) Headings. The headings in this Agreement are intended solely for convenience
of reference and shall be given no effect in the construction or interpretation
of this Agreement.

 

(d) Invalidity of Provision. Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction. Further, to the extent
that any term or provision hereof is deemed invalid, void or otherwise
unenforceable, but may be made enforceable by amendment thereto, the parties
agree that such amendment may be made so that the same shall, nevertheless, be
enforceable to the fullest extent permissible under the laws and public policies
applied in any such jurisdiction in which enforcement is sought.

 

(e) Event on Non-Business Days. Whenever any action is to be taken or any event
is to occur, other than the giving of notice for which separate provision is
made above, under or pursuant to this Agreement, on any Saturday, Sunday or a
public holiday under the laws of the place of performance of such action, such
action shall be taken and such event shall occur on the next succeeding business
day.

 

(f) Governing Law. All questions pertaining to the validity, construction,
execution and performance of this Agreement shall be construed and governed in
accordance with the laws of the State of New York according to Section 55-C,
without giving effect to the conflicts or choice of law provisions thereof.

 

(g) Waiver of Breach. Any waiver of any of the provisions of this Agreement, or
of any inaccuracy in or non-fulfillment of any of the representations,
warranties or obligations hereunder or contemplated hereby, shall not be
effective unless made in writing and signed by the party against whom the
enforcement of any such waiver is sought. A waiver given in any case shall only
apply with respect to that particular act, omission or breach, and shall not be
effective as to any further or subsequent act, omission or breach, regardless of
whether they be of the same or similar nature.

 

(h) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which shall constitute but one and the
same instrument.

 

(i)Entire Agreement. This writing is intended by the parties to be a final,
complete and exclusive statement of their agreement with respect to the subject
matter hereof. All prior or contemporaneous oral or written statements are
hereby excluded and are superseded. It is expressly agreed that no course of
performance, course of dealing or usage of trade shall be admissible to
contradict, supplement or explain the terms of this Agreement. Furthermore, it
is expressly agreed that a party’s acceptance of or acquiescence in a course of
performance under this Agreement shall not be admissible to modify, waive,
supplement or explain the terms hereof, even if that party is aware of the
course of performance and has an opportunity to object to it.

 

 

Neither party shall be bound by and specifically objects to any additional term
or condition whatsoever that is different from or in addition to the provisions
of this Agreement, whether or not such term or condition will materially alter
this Agreement. Any additional or different terms stated by Company or
Distributor in any proposal, quotation, purchase order, confirmation or invoice
shall be of no force and effect.

 

All exhibits attached hereto, and all certificates, documents and other
instruments delivered or to be delivered pursuant to the terms hereof are hereby
expressly made a part of this Agreement as fully as those set forth herein, and
all references herein to the terms “this Agreement”, “hereof”, “hereunder”,
“herein”, “hereby” or “hereto” shall be deemed to refer to this Agreement and to
all such writings.

 

 

 

IN WITNESS WHEREOF, each of the parties hereto have caused this Agreement to be
executed and delivered by a duly authorized member or officer, as the case may
be made this the 30th day of October, 2015.





COMPANY: Distributor: Just Buns, Inc. Hispanica International Delights of
America, Inc.     By:/s/ Dana E. Taaffee By:/s/ Fernando Leonzo Name: Dana E.
Taaffee Name: Fernando “Oswaldo” Leonzo Title: President-Owner Title: Chairman &
CEO





 
 

 

EXHIBIT A

 

Territory

 

 

 

 

 

United States

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



 
 



 

 

EXHIBIT B

 

Quantities

 

